2022 IL App (1st) 200468-U
                                            No. 1-20-0468
                                      Order filed August 2, 2022
                                                                                   Second Division


 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________
                                               IN THE
                                  APPELLATE COURT OF ILLINOIS
                                          FIRST DISTRICT
 ______________________________________________________________________________
 THE PEOPLE OF THE STATE OF ILLINOIS,                           )   Appeal from the
                                                                )   Circuit Court of
           Plaintiff-Appellee,                                  )   Cook County.
                                                                )
     v.                                                         )   No. 18 CR 15645
                                                                )
 CARL VAUGHN,                                                   )   Honorable
                                                                )   Michele M. Pitman,
           Defendant-Appellant.                                 )   Judge, presiding.



           PRESIDING JUSTICE FITZGERALD-SMITH delivered the judgment of the court.
           Justices Howse and Cobbs concurred in the judgment.

                                              ORDER

¶1        Held: Defendant’s written statement that he possessed a firearm was sufficiently
                corroborated by the presence of the loaded firearm in the vehicle he was driving.

¶2        Following a bench trial, defendant Carl Vaughn was found guilty of two counts of unlawful

use or possession of a firearm and ammunition by a felon (UUWF). The court merged the counts

and imposed three years’ imprisonment. On appeal, defendant argues that the State failed to
No. 1-20-0468


establish the corpus delicti of the offense where the finding of guilt rested on an uncorroborated

written statement by defendant. We affirm.

¶3     Defendant was charged by indictment with multiple offenses arising from an incident on

October 7, 2018. The State proceeded on two counts of UUWF, which alleged, in relevant part,

that defendant unlawfully possessed on or about his person a firearm (count VII) and ammunition

(count VIII) after having been convicted of a felony (720 ILCS 5/24-1.1(a) (West 2018)).

¶4     Illinois state trooper Edward Kazupski testified that on October 7, 2018, while patrolling

I-94 at 3:55 p.m. in a marked squad vehicle, he observed a Toyota Camry speeding and changing

lanes without signaling. Kazupski paced the vehicle for approximately one mile before conducting

a traffic stop. In court, Kazupski identified defendant as the driver and sole occupant.

¶5     During the stop, Kazupski detected the odor of burnt cannabis in defendant’s vehicle.

Defendant could not produce a driver’s license, so Kazupski asked him to exit the vehicle.

Kazupski handcuffed defendant, detained him in the back of the squad vehicle, and informed

defendant that he would search defendant’s vehicle due to the burnt cannabis odor.

¶6     On the front passenger floorboard, Kazupski discovered a pink purse containing a

magazine with 17 rounds of ammunition. Kazupski told defendant about the magazine and asked

whether additional contraband was in the vehicle. Defendant said there was not. Illinois state

trooper Bryce Heaton arrived soon thereafter and discovered a loaded firearm underneath a child

seat on the backseat of the vehicle.

¶7     The State entered People’s Exhibit Nos. 1a, 1b, and 1c, which Kazupski identified as the

firearm and two magazines, one from the purse and the other from the firearm.




                                                -2-
No. 1-20-0468


¶8      Kazupski searched defendant, determined that he did not possess a Firearm Owners

Identification card, and transported him to a police station. There, Kazupski gave defendant

warnings pursuant to Miranda v. Arizona, 384 U.S. 436 (1966), and defendant agreed to give a

written statement, People’s Exhibit No. 2. Kazupski identified his and defendant’s signatures

thereon, and testified that defendant had an opportunity to change and reread the statement prior

to signing it.

¶9      Kazupski read the statement, which is also included in the record on appeal. The written

statement states:

                 “I got pulled over for speeding, the police officer told me to step out of the car

        because I didnt have a ID with me. He then to step without my permission to search the

        vehicle. He never found drugs. Bt says thats the reason he wanted to search my girl car. I

        told him I didnt know the gun was left in the car and that my brother who’s gun it was, was

        in the car when I cut his hair earlier. He left it and I was only trying to return it safe and

        sound. Its not stolen and I dont own a gun. I never resisted and I never tried anything.”

¶ 10    Kazupski testified that defendant stated that his “brother’s” first name was Michael, but

defendant did not know Michael’s last name.

¶ 11    On cross-examination, Kazupski testified that he paced defendant for about a mile and

activated his lights for another half mile before defendant stopped. While driving behind

defendant, and later, while approaching defendant’s vehicle on foot, Kazupski never saw him make

furtive movements or reach towards the front passenger seat or the back seat. Defendant was

cooperative while exiting the vehicle and did not object to the search of the vehicle. Neither the




                                                -3-
No. 1-20-0468


firearm nor ammunition were visible when Kazupski first looked inside the vehicle. No ownership

papers for the vehicle were recovered during the search.

¶ 12   Heaton testified that defendant was detained in Kazupski’s vehicle when Heaton arrived.

Heaton searched defendant’s vehicle and, under a child’s car seat on the backseat, discovered a

pistol with one round chambered and 16 rounds in its magazine. The firearm was “within an arm

or two’s reach” from the front seat of the vehicle, though Heaton did not “know exactly.” Heaton

identified People’s Exhibit No. 1a as the firearm.

¶ 13   The State entered a certified copy of conviction showing that defendant was convicted of

felony retail theft in case No. 2013 CF 115.

¶ 14   Defendant testified that he was a licensed barber in Indiana. On October 7, 2018, he

borrowed his girlfriend Kiara Fryer’s Camry to drive to Gary, Indiana, to cut his “brother” Mike’s

hair. Mike was not his biological brother, but a close friend whom he had known about four years

in October 2018; they were no longer close at the time of trial. Fryer left her bag in the vehicle,

but defendant did not touch it. The vehicle contained a car seat for Fryer’s two-year-old child.

Defendant never placed the child in the seat or moved the seat in or out of the vehicle.

¶ 15   Defendant left Fryer’s house in Chicago around 2 p.m., picked up Mike, and drove to

defendant’s mother’s house in Gary. After the haircut, defendant stopped at a gas station, dropped

off Mike, and drove toward Chicago. On the way, a trooper curbed defendant, had him exit the

Camry, and placed him in the squad vehicle. The trooper searched the Camry and informed

defendant that he found a magazine in the pink bag on the passenger side floorboard. Another

officer arrived and found the firearm.




                                               -4-
No. 1-20-0468


¶ 16   A sergeant transported defendant to a station and questioned him during the drive and when

they arrived. Defendant testified that his “original statement” to police was that he “did not know

the gun was in the vehicle.” After making this statement, however, he wrote that he was trying to

return the firearm to his “brother,” meaning Mike, because Mike was the last passenger in the

vehicle and had a firearm permit. Defendant concluded that the firearm was Mike’s after officers

had questioned him for two hours and told him the firearm was “legal.” Defendant further testified,

however, that he was not trying to return the firearm to anyone, never saw Mike with a firearm,

and did not know the firearm was in the vehicle until the troopers found it. Defendant had not

touched Fryer’s possessions and was unaware of the magazine in the purse.

¶ 17   On cross-examination, defendant testified that he knows where Mike “lays his head most

of the time,” but not his last name. Defendant received the Miranda warnings prior to writing and

signing his statement. Defendant testified that the statement is contradictory, but maintained that

he “didn’t know the gun was in [the vehicle] until [the trooper] found it.” Defendant knew he was

not allowed to possess a firearm due to his prior felony conviction. He agreed that he could have

contacted Mike, but stated that officers would not let him make the call; therefore, he did not “clear

up” the mistake.

¶ 18   On redirect, defendant testified that he told police that the firearm belonged to Mike based

on what he learned during questioning. Defendant was not allowed to call Mike before he wrote

the statement. Defendant agreed that he wrote the statement because he believed “everything

would be cleared up” since Mike owned the firearm. He tried to call Mike and was stopped. In the

statement, he did not mention asking to call Mike because the officers “told me, I have to see my




                                                -5-
No. 1-20-0468


day in court. And they watched me write everything. They wasn’t going to approve anything

against them.”

¶ 19   The defense entered a stipulation that the Camry was registered to Fryer on the date of the

incident.

¶ 20   The court found defendant guilty of UUWF predicated on possessing a firearm (count VII)

and ammunition (count VIII). Regarding count VIII, the court clarified that the finding pertained

to the ammunition inside the firearm, but the evidence did not establish possession of the

ammunition in the purse.

¶ 21   During its ruling, the court noted that defendant’s written statement was “contradictory,”

but observed:

                 “And [defendant] does state that he *** did not know the weapon was there;

       however, the next line is damaging to the Defendant: ‘He left it, and I was only trying to

       return it safe and sound.’ That is very damaging to the Defendant. It shows knowledge, that

       he knew that weapon was there.”

¶ 22   Defendant filed a motion for new trial, which the court denied. Following a sentencing

hearing, the court merged count VIII into count VII and imposed three years’ imprisonment.

Defendant’s motion to reconsider sentence was denied.

¶ 23   On appeal, defendant argues that his conviction for UUWF must be reversed because the

State failed to prove the corpus delicti of the crime where the conviction relied on his

uncorroborated statement.

¶ 24   In considering a challenge to the sufficiency of the evidence, this court examines

“ ‘whether, after viewing the evidence in the light most favorable to the prosecution, any rational


                                               -6-
No. 1-20-0468


trier of fact could have found the essential elements of the crime beyond a reasonable doubt.’ ”

(Emphasis omitted.) People v. Davison, 233 Ill. 2d 30, 43 (2009) (quoting Jackson v. Virginia, 443

U.S. 307, 319 (1979)). The trier of fact is responsible for weighing the evidence and credibility of

witnesses and resolving any inconsistencies in testimony, and the reviewing court will not

substitute its judgment on these issues. People v. Siguenza-Brito, 235 Ill. 2d 213, 224-25 (2009).

A criminal conviction will not be overturned “unless the evidence is so unreasonable, improbable

or unsatisfactory that it raises a reasonable doubt of defendant’s guilt.” People v. Evans, 209 Ill.

2d 194, 209 (2004).

¶ 25   At trial, the State must prove two propositions beyond a reasonable doubt: (1) the corpus

delicti, or commission of the crime; and (2) the identity of the defendant. People v. Lara, 2012 IL

112370, ¶ 17. The corpus delicti cannot be proven solely by a defendant’s confession, admission,

or out-of-court statement. Id. When a defendant’s confession is part of the corpus delicti, the State

must also provide some independent corroborating evidence. Id. (citing People v. Sargent, 239 Ill.

2d 166, 183 (2010)).

¶ 26   Corroborating evidence need not prove the offense beyond a reasonable doubt, but rather,

“need only tend to show the commission of the crime.” (Emphasis in original.) Id. ¶ 18. The State

need not show independent proof of all elements, or even a particular element, of the crime. Id.

¶ 39. Evidence is sufficient to establish the corpus delicti if it tends to connect the defendant with

the crime. Id. ¶ 44. An “inferential connection” between the evidence and the defendant’s

confession may satisfy the corpus delicti rule. Id. ¶ 33 (citing People v. Bounds, 171 Ill. 2d 1, 44

(1995)). If the defendant’s confession involves an element of the charged offense, the independent

evidence need not verify those circumstances; rather, the evidence must correspond to the



                                                -7-
No. 1-20-0468


circumstances. Id. ¶ 45 (citing People v. Willingham, 89 Ill. 2d 352, 359 (1982)). In sum,

“corroboration is sufficient to satisfy the corpus delicti rule if the evidence, or reasonable

inferences based on it, tends to support the commission of a crime that is at least closely related to

the charged offense.” Id.

¶ 27   To prove UUWF as charged in count VII, the State was required to show that defendant

possessed a firearm on or about his person and had been convicted of a felony. See 720 ILCS 5/24-

1.1(a) (West 2018).

¶ 28   Possession of contraband may be actual or constructive. People v. Givens, 237 Ill. 2d 311,

335 (2010); see also People v. Wise, 2021 IL 125392, ¶ 24 (“Under section 24-1.1(a), a felon is

also prohibited from knowingly possessing a firearm ‘about’ his person; that is, he cannot have

constructive possession of it.”) To establish constructive possession of a firearm, the State must

prove that the defendant (1) knew the firearm was present and (2) exercised immediate and

exclusive control over the area in which the weapon was found. People v. McCurine, 2019 IL App

(1st) 160817, ¶ 22. Constructive possession may be proved through circumstantial

evidence. People v. Wright, 2013 IL App (1st) 111803, ¶ 25.

¶ 29   Viewing the evidence in the light most favorable to the State, a rational trier of fact could

find defendant constructively possessed the firearm. At trial, evidence established that Kazupski

stopped defendant for speeding and detained him when he was unable to produce a driver’s license.

Troopers searched defendant’s vehicle twice, discovering ammunition in a purse on the front

passenger floorboard and a loaded firearm under a child seat in the back seat of the vehicle, within

an arm or two’s reach from defendant. Defendant was arrested and taken to a police station, where

he wrote and signed a statement which stated, in part, that he told an officer that “I didnt know the



                                                -8-
No. 1-20-0468


gun was left in the car and that my brother who’s gun it was, was in the car when I cut his hair

earlier. He left it and I was only trying to return it safe and sound.” The trial court found defendant’s

comment in the written statement that “ ‘He left it, and I was only trying to return it safe and

sound’ ” to be “damaging” and that “[i]t shows knowledge, that he knew that weapon was there.”

¶ 30    When the officers discovered the firearm and ammunition, defendant had exclusive control

of the vehicle as its sole occupant and driver and was within arm’s reach of the loaded firearm.

This, coupled with defendant’s statement that Mike “left” the firearm and “I was only trying to

return it safe and sound,” demonstrates that defendant was in constructive possession of the

firearm. See McCurine, 2019 IL App (1st) 160817, ¶ 23 (“Control over the area where the

contraband was found gives rise to an inference that the defendant possessed the contraband.”

(quoting People v. Faulkner, 2017 IL App (1st) 132884, ¶ 39)).

¶ 31    Nevertheless, defendant argues that that the corpus delicti has not been established because

mere presence in a vehicle containing contraband is insufficient to support an inference of

knowledge. See, e.g., People v. Hampton, 358 Ill. App. 3d 1029, 1032-33 (2005). Defendant argues

that the State never established the factors typically used to show constructive possession of

contraband in a vehicle. According to defendant, officers did not observe defendant make any

furtive movements, the vehicle was registered to defendant’s girlfriend and no evidence showed

that he drove the vehicle regularly, the firearm was not visible or easily accessible, and it was only

discovered during a second search of the vehicle.

¶ 32    The State, however, need not show independent proof of all elements, or even a particular

element, of the crime. Lara, 2012 IL 112370, ¶ 39. If defendant’s confession involves an element

of the charged offense, the independent evidence need not verify those circumstances; rather the



                                                  -9-
No. 1-20-0468


evidence must correspond to the circumstances. Id. ¶ 45. The State established that defendant had

exclusive control of the vehicle when the firearm and ammunition were discovered. This fact,

taken with his statement, tends to show that defendant was in possession of a firearm to the extent

required to establish the corpus delicti of the offense. Id.

¶ 33   For the aforementioned reasons, we affirm the judgment of the circuit court.

¶ 34   Affirmed.




                                                - 10 -